Citation Nr: 0933865	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for status post right 
foot fracture.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection, 
in pertinent part, for   status post right foot fracture and 
PTSD.  

The Veteran  appeared and testified at a videoconference 
hearing in March 2009 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the 
record.  

The issue of service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

During the course of the Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran advised 
the Board that a withdrawal of the appeal concerning the 
issue of service connection for status post right foot 
fracture is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue 
of entitlement to service connection for status post right 
foot fracture by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant has withdrawn the appeal 
concerning the issue of entitlement to service connection for 
status post right foot fracture 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration on this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for status post right foot fracture is dismissed.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's PTSD claim.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that she is afforded every possible consideration.

The Veteran was involved in two serious car accidents while 
on active duty; both were determined to be in the line of 
duty.  The Veteran contends that these accidents, 
specifically the September 2002 accident, are the stressors 
which caused her to develop PTSD.  The Veteran also contends 
that, because she was treated for PTSD during service, that 
she should be service connected for PTSD.  The Veteran 
applied for service connection for an anxiety disorder and 
PTSD in January 2005.  The anxiety disorder was denied in May 
2005, and was not appealed. 

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV. 

A review of the Veteran's service treatment records show that 
in May 2002 she participated in a stress management class.  
In June 2002 she was assessed as having anxiety and tremors, 
and that her anxiety was aggravated by Xenadrine.  By 
November 2002 the service treatment records noted that the 
Veteran's anxiety was exacerbated by the recent (September 
2002) motor vehicle accident (MVA).  In January 2003 stress 
management was discussed and the Veteran was noted to still 
have anxiety due to the MVA.  In March 2003 the Veteran was 
assessed as having PTSD, "a variation of her anxiety which 
has deteriorated."  However, this diagnosis did conform to 
DSM-IV.  The Veteran was then referred to a psychologist who 
deferred diagnosis on Axis I of the DSM-IV scale, but noted 
"rule out" PTSD and Adjustment Disorder with Anxiety."  An 
April 2003 record from the psychologist deferred diagnosis 
with "rule out" acute stress disorder, and a May 2003 
record diagnosed generalized anxiety disorder with "rule 
out" acute stress disorder.

In February 2005 the Veteran was afforded a VA mental 
disorder examination, which does not address PTSD.  The 
examiner diagnosed the Veteran with obsessive-compulsive 
disorder with good insight.


During the Veteran's March 2009 videoconference hearing she 
indicated that she has been receiving counseling from a 
counselor at her school.  She also described symptoms that 
she believed are indications she suffers from PTSD as a 
result of her accident, including that she rarely leaves her 
home because of a fear of driving.  On remand, the RO should 
attempt to obtain the above mentioned records.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
includes claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

As the Veteran was treated for anxiety in service, with a 
notation from two examiners regarding PTSD or the possibility 
of PTSD as a result of her MVA, and the Veteran testified 
that she is still receiving treatment for her symptoms, the 
Veteran should be afforded a VA examination to determine if 
she currently suffers from a chronic psychiatric disorder 
that is related to service, to include PTSD.

Ongoing medical records, if any, should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses for any private treatment 
providers who treat her for a psychiatric 
disorder.  After securing the necessary 
release, attempt to obtain the records and 
associate them with the claims file.  In 
addition, request relevant VA mental 
health treatment records from the 
Wilmington VA Medical Center, dating since 
April 2008.

2.  Following the completion of the above 
development, schedule the Veteran for a VA 
psychiatric examination to determine 
whether she suffers from a chronic 
psychiatric disorder (as opposed to a 
personality disorder) that is related to 
her service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide a diagnosis for all 
psychiatric disorders found.  If PTSD is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that the Veteran 
has PTSD due to her motor vehicle 
accidents in service.  If the Veteran has 
a psychiatric disorder other than PTSD, 
the examiner should opine whether such 
diagnosis arose during or is related to 
service.  A complete rationale must be 
provided for all opinions expressed.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


